Exhibit 10.6

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. AND ITS SUBSIDIARIES

MASTER SECURITY AGREEMENT

 

To: Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited

P.O. Box 309 GT

Ugland House

South Church Street

George Town

Grand Cayman, Cayman Islands

 

Date: February 22, 2005

 

To Whom It May Concern:

 

1. To secure the payment of all Obligations (as hereafter defined), BioDelivery
Sciences International, Inc., a Delaware corporation (the “Company”), each of
the other undersigned parties (other than Laurus Master Fund, Ltd., “Laurus”))
and each other entity that is required to enter into this Master Security
Agreement (each an “Assignor” and, collectively, the “Assignors”) hereby assigns
and grants to Laurus a continuing security interest in all of the following
property now owned or at any time hereafter acquired by such Assignor, or in
which such Assignor now has or at any time in the future may acquire any right,
title or interest (the “Collateral”): all cash; cash equivalents; accounts;
accounts receivable; deposit accounts (including, without limitation, the
Lockbox Deposit Accounts (as defined below)); inventory, equipment; goods;
documents; instruments (including, without limitation, promissory notes);
contract rights; general intangibles (including, without limitation, payment
intangibles); chattel paper; supporting obligations; investment property
(including, without limitation, all equity interests owned by any Assignor);
letter-of-credit rights; and all trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property (including, without limitation, those
specifically listed on Schedules 1 and 2 to that certain Grant of Interest in
Patents and Trademarks, dated of even date herewith, by the Company in favor of
Laurus), in each case in which each such Assignor now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor. In the event any Assignor
wishes to finance the acquisition in the ordinary course of business of any
hereafter acquired equipment and has obtained a written commitment from an
unrelated third party financing source to finance such equipment, Laurus shall
release its security interest on such hereafter acquired equipment so financed
by such third party financing source.

 

The term “Collateral”, however, shall specifically exclude the following
(collectively, the “Excluded Collateral”): (i) any present or future
“in-licensed” intellectual property rights licensed by any Assignor from third
parties or intellectual property rights co-owned by any



--------------------------------------------------------------------------------

Assignor under the applicable license agreements (but solely to the extent that
such “in-licensed” intellectual property rights are not solely owned by such
Assignor and such third party prohibits such Assignor from assigning such
intellectual property to, and/or granting a security interest in such
intellectual property for the benefit of, Laurus), including, without
limitation, the “in-licensed” intellectual property rights covered by the
licensing agreements listed on Schedule A hereto, and (ii) intellectual property
or other assets owned by any Assignor subject to security interests granted or
to be granted under or in connection with strategic joint ventures or similar
collaborative arrangements or agreements to which any Assignor is a party
relating to the development of pharmaceutical products and/or related
intellectual property (including joint ventures, arrangements or agreements
under which a third party retains a security interest in clinical data) (such
joint ventures, arrangements or agreements, “JVs”), in each case, however,
solely to the extent that no Assignor: (i) invests, transfers or agrees to
invest or transfer any cash or other assets in any such JV and/or (ii) loans or
agrees to loan or otherwise make available to any such JV any cash or other
liquid assets (it being agreed that in the event that cash or other assets are
invested in, transferred to, loaned to or otherwise made available by an
Assignor to any JV, the applicable Assignor’s interest in such JV shall be
included in the definition of “Collateral” hereunder). Except as otherwise
defined herein, all capitalized terms used herein shall have the meanings
provided such terms in the Securities Purchase Agreement referred to below.

 

2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between the Company and Laurus (the “Securities
Purchase Agreement”) and (ii) the Related Agreements referred to in the
Securities Purchase Agreement (the Securities Purchase Agreement and each
Related Agreement, as each may be amended, modified, restated or supplemented
from time to time, collectively, the “Documents”), and in connection with any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of each such Assignor to Laurus, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, including, without limitation, obligations
and indebtedness of each Assignor for post-petition interest, fees, costs and
charges that accrue after the commencement of any case by or against such
Assignor under any bankruptcy, insolvency, reorganization or like proceeding
(collectively, the “Debtor Relief Laws”) in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against any Assignor under any Debtor Relief Law.

 

3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Laurus that:

 

(a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its

 

2



--------------------------------------------------------------------------------

jurisdiction of formation set forth on Schedule B, and each Assignor will
provide Laurus thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;

 

(b) its legal name is as set forth in its Certificate of Incorporation or other
organizational document (as applicable) as amended through the date hereof and
as set forth on Schedule B, and it will provide Laurus thirty (30) days’ prior
written notice of any change in its legal name;

 

(c) its organizational identification number (if applicable) is as set forth on
Schedule B hereto, and it will provide Laurus thirty (30) days’ prior written
notice of any change in its organizational identification number;

 

(d) it is the lawful owner of its Collateral and it has the sole right to grant
a security interest therein and will defend the Collateral against all claims
and demands of all persons and entities;

 

(e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations, (ii)
Encumbrances consisting of purchase money security interests in equipment or
other non-real property financed by a third party financing source, solely to
the extent that the principal amount of any such financing does not exceed
$50,000 in the aggregate and (iii) Encumbrances securing indebtedness of each
such Assignor other than as set forth in clause (ii) above not to exceed $50,000
in the aggregate for each such Assignor so long as all such Encumbrances are
removed or otherwise released or subordinated to Laurus’ satisfaction within
thirty (30) days of the creation thereof;

 

(f) it will, at its and the other Assignors’ joint and several cost and expense
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 

(g) it will not, without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of any Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $50,000
and only to the extent that:

 

(i) the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest, or are used to repay the Obligations or to pay general corporate
expenses; or

 

3



--------------------------------------------------------------------------------

(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to Laurus to be held as cash collateral for
the Obligations;

 

(h) it will insure or cause the Collateral to be insured in Laurus’ name (as
additional insured and loss payee) against loss or damage by fire, theft,
burglary, pilferage, loss in transit and such other hazards as Laurus shall
specify in amounts and under policies by insurers acceptable to Laurus and all
premiums thereon shall be paid by such Assignor and the policies delivered to
Laurus. If any such Assignor fails to do so, Laurus may procure such insurance
and the cost thereof shall be promptly reimbursed by the Assignors, jointly and
severally, and shall constitute Obligations;

 

(i) it will at all reasonable times allow Laurus or Laurus’ representatives free
access to and the right of inspection of the Collateral; such Assignor (jointly
and severally with each other Assignor) hereby indemnifies and saves Laurus
harmless from all loss, costs, damage, liability and/or expense, including
reasonable attorneys’ fees, that Laurus may sustain or incur to enforce payment,
performance or fulfillment of any of the Obligations and/or in the enforcement
of this Master Security Agreement or in the prosecution or defense of any action
or proceeding either against Laurus or any Assignor concerning any matter
growing out of or in connection with this Master Security Agreement, and/or any
of the Obligations and/or any of the Collateral except to the extent caused by
Laurus’ own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and nonappealable decision); and

 

(j) on or prior to the Closing Date (or such later date as Laurus shall agree in
writing), each Assignor will (x) irrevocably direct all of its present and
future Account Debtors (as defined below) and other persons or entities
obligated to make payments constituting Collateral to make such payments
directly to the lockboxes maintained by such Assignor (the “Lockboxes”) with
North Fork Bank or such other financial institution accepted by Laurus in
writing as may be selected by the Company (the “Lockbox Bank”) (each such
direction pursuant to this clause (x), a “Direction Notice”) and (y) provide
Laurus with copies of each Direction Notice, each of which shall be agreed to
and acknowledged by the respective Account Debtor. Upon receipt of such
payments, the Lockbox Bank shall agree to deposit the proceeds of such payments
in that certain deposit account maintained at the Lockbox Bank and evidenced by
a deposit account or accounts referred in the documentation referred to in this
clause (j) below or such other deposit account accepted by Laurus in writing
(the “Lockbox Deposit Account”). On or prior to the Closing Date, the Company
shall and shall cause the Lockbox Bank to enter into all such documentation
acceptable to Laurus pursuant to which, among other things, the Lockbox Bank
agrees to, following notification by Laurus (which notification Laurus shall
only give following the occurrence and during the continuance of an Event of
Default), comply only with the instructions or other directions of Laurus
concerning the Lockbox and the Lockbox Deposit Account. All of each Assignor’s
invoices, account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account (as hereinafter
defined) of any such Assignor or any other amount constituting Collateral shall
conspicuously direct that all payments be made

 

4



--------------------------------------------------------------------------------

to the Lockbox or such other address as Laurus may direct in writing. If,
notwithstanding the instructions to Account Debtors, any Assignor receives any
payments, such Assignor shall immediately remit such payments to the Lockbox
Deposit Account in their original form with all necessary endorsements. Until so
remitted, the Assignors shall hold all such payments in trust for and as the
property of Laurus and shall not commingle such payments with any of its other
funds or property. For the purpose of this Master Security Agreement, (x)
”Accounts” shall mean all “accounts”, as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof, now
owned or hereafter acquired by any Assignor and (y) “Account Debtor” shall mean
any person or entity who is or may be obligated with respect to, or on account
of, an Account.

 

4. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:

 

(a) any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect and such breach, if subject to
cure, shall continues for a period of fifteen (15) days after the occurrence
thereof;

 

(b) any representation or warranty, or statement made or furnished to Laurus
under this Master Security Agreement by any Assignor or on any Assignor’s behalf
should at any time be false or misleading in any material respect;

 

(c) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:

 

(i) such loss is covered by insurance proceeds which are used to replace the
item or repay Laurus; or

 

(ii) said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 in the aggregate for all Assignors and such levy, seizure or attachment
has been removed or otherwise released within ten (10) days of the creation or
the assertion thereof;

 

(d) an Event of Default shall have occurred under and as defined in any
Document.

 

5. Upon the occurrence of any Event of Default and at any time thereafter,
Laurus may declare all Obligations immediately due and payable and Laurus shall
have the remedies of a secured party provided in the Uniform Commercial Code as
in effect in the State of New York, this Agreement and other applicable law.
Upon the occurrence of any Event of Default and at any time thereafter, Laurus
will have the right to take possession of the Collateral and to maintain such
possession on any Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as Laurus may desire. Upon Laurus’ request, each
Assignor shall assemble or cause the Collateral to be assembled and make it
available to Laurus at a place designated by Laurus. If any notification of
intended disposition of any Collateral is required by law, such notification, if
mailed, shall be deemed properly and reasonably given if mailed at least

 

5



--------------------------------------------------------------------------------

ten (10) days before such disposition, postage prepaid, addressed to the
applicable Assignor either at such Assignor’s address shown herein or at any
address appearing on Laurus’ records for such Assignor. Any proceeds of any
disposition of any of the Collateral shall be applied by Laurus to the payment
of all expenses in connection with the sale of the Collateral, including
reasonable attorneys’ fees and other legal expenses and disbursements and the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by Laurus toward the
payment of the Obligations in such order of application as Laurus may elect, and
each Assignor shall be liable for any deficiency. For the avoidance of doubt,
following the occurrence and during the continuance of an Event of Default,
Laurus shall have the immediate right to withdraw any and all monies contained
in any deposit accounts in the name of the Assignor and controlled by Laurus and
apply same to the repayment of the Obligations (in such order of application as
Laurus may elect).

 

6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from any deposit account in the name of the Assignor and controlled by
Laurus.

 

7. Each Assignor appoints Laurus, any of Laurus’ officers, employees or any
other person or entity whom Laurus may designate as such Assignor’s attorney,
with power to execute such documents in each such Assignor’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by any Assignor or on any Assignor’s behalf; to file financing
statements against such Assignor covering the Collateral (and in connection with
the filing of any such financing statements, describe the Collateral as “all
assets and all personal property, whether now owned and/or hereafter acquired,
other than the Excluded Collateral set forth on Schedule A hereto”); to sign
such Assignor’s name on public records; and to do all other things Laurus deem
necessary to carry out this Master Security Agreement. Each Assignor hereby
ratifies and approves all acts of the attorney and neither Laurus nor the
attorney will be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law other than gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). This power being coupled with an interest,
is irrevocable so long as any Obligations remains unpaid.

 

8. No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other default
or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall

 

6



--------------------------------------------------------------------------------

be binding upon each Assignor for the purpose of establishing the items therein
set forth and shall constitute prima facie proof thereof. Laurus shall have the
right to enforce any one or more of the remedies available to Laurus,
successively, alternately or concurrently. Each Assignor agrees to join with
Laurus in executing such documents or other instruments to the extent required
by the Uniform Commercial Code in form satisfactory to Laurus and in executing
such other documents or instruments as may be required or deemed necessary by
Laurus for purposes of affecting or continuing Laurus’ security interest in the
Collateral.

 

9. This Master Security Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York applicable to
contracts made and performed in such state and cannot be terminated orally. All
of the rights, remedies, options, privileges and elections given to Laurus
hereunder shall inure to the benefit of Laurus’ successors and assigns. The term
“Laurus” as herein used shall include Laurus, any parent of Laurus’, any of
Laurus’ subsidiaries and any co-subsidiaries of Laurus’ parent, whether now
existing or hereafter created or acquired, and all of the terms, conditions,
promises, covenants, provisions and warranties of this Agreement shall inure to
the benefit of each of the foregoing, and shall bind the representatives,
successors and assigns of each Assignor.

 

10. Each Assignor hereby consents and agrees that the state of federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between Assignor, on
the one hand, and Laurus, on the other hand, pertaining to this Master Security
Agreement or to any matter arising out of or related to this Master Security
Agreement, provided, that Laurus and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude Laurus from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Laurus.
Each Assignor expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Assignor hereby waives
any objection which it may have based upon lack of personal jurisdiction,
improper venue or forum non conveniens. Each Assignor hereby waives personal
service of the summons, complaint and other process issues in any such action or
suit and agrees that service of such summons, complaint and other process may be
made by registered or certified mail addressed to such assignor at the address
set forth on the signature lines hereto and that service so made shall be deemed
completed upon the earlier of such Assignor’s actual receipt thereof or three
(3) days after deposit in the U.S. mails, proper postage prepaid.

 

The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between Laurus, and/or
any Assignor arising out of, connected with, related or incidental to the
relationship established between them in connection with this Master Security
Agreement or the transactions related hereto.

 

7



--------------------------------------------------------------------------------

11. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to Laurus and with all documents and
actions required above to be taken to the reasonable satisfaction of Laurus.

 

8



--------------------------------------------------------------------------------

12. All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.

 

Very truly yours,

BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:  

/S/ James A. McNulty

--------------------------------------------------------------------------------

Name:       James A. McNulty Title:       Chief Financial Officer    

Address: 185 South Orange Avenue,
Administrative Building 4, Newark, New Jersey 07103

Attention: James A. McNulty

    ARIUS PHARMACEUTICALS, INC. By:  

/S/ James A. McNulty

--------------------------------------------------------------------------------

Name:   James A. McNulty Title:   Chief Financial Officer     Address: 185 South
Orange Avenue, Administrative Building 4, Newark, New Jersey 07103    
Attention: James A. McNulty BIORAL NUTRIENT DELIVERY, LLC By: BioDelivery
Sciences International, Inc., its managing member     By:  

/S/ James A. McNulty

--------------------------------------------------------------------------------

    Name:   James A. McNulty     Title:   Chief Financial Officer of its
managing member         Address: 185 South Orange Avenue,
Administrative Building 4, Newark, New Jersey 07103         Attention: James A.
McNulty

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGED: LAURUS MASTER FUND, LTD. By:  

/S/ David Grin

--------------------------------------------------------------------------------

Name:   David Grin Title:   Director

 

[Signature Page to Master Security Agreement]

 

10